     Case 2:19-cv-01179-KJM-DMC Document 71 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  Pending before the Court is plaintiff’s “Motion to Amend.” (ECF No. 54). On

20   May 26, 2020, plaintiff submitted a request for subpoena duces tecum. See ECF No. 50. On June

21   2, 2020, the Court granted plaintiff’s request and directed the Clerk of the Court to forward

22   plaintiff a blank subpoena duces tecum form. See ECF No. 51. Plaintiff now seeks to amend his

23   “first submission of subpoena duces tecum.” ECF No. 54, pg. 1. While the Court cannot “amend”

24   a subpoena that has already been executed by a party, the Court can direct the Clerk of the Court

25   to issue a new blank subpoena form that plaintiff may complete and execute as he sees

26   appropriate.

27   ///

28   ///
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 71 Filed 08/13/20 Page 2 of 2

 1                  Also, before the Court is plaintiff’s motion for an extension of time to serve

 2   subpoenas on defendants (ECF No. 62). The Court has not yet established a window for

 3   completion of discovery. Therefore, there is no deadline related to subpoenas for the Court to

 4   extend. Plaintiff’s motion for an extension of time to serve subpoenas (ECF No. 62) will be

 5   denied as unnecessary.

 6                  Accordingly, IT IS HEREBY ORDERED that:

 7                  1.     The Court construes plaintiff’s motion as a request for an additional

 8   subpoena duces tecum form and, so construed, plaintiff’s motion (ECF No. 54) is granted;

 9                  2.     Plaintiff’s motion for an extension of time to serve subpoenas (ECF No.

10   62) is denied as unnecessary; and

11                  3.     The Clerk of the Court is directed to issue plaintiff a blank subpoena duces

12   tecum form.

13

14

15   Dated: August 12, 2020
                                                           ____________________________________
16                                                         DENNIS M. COTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
